DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2020 has been entered.
	Receipt is acknowledged of an amendment, filed 10/2/2020, in which claim 1 was amended.  Claims 1-4, 6, 7, 14, 15 and 24-45 are pending and under consideration.

Priority
	The instant application claims the benefit of US Provisional Application No. 61/104,231.  Although an amendment to the specification was filed on 11/19/2012 to claim the benefit of “co-pending U.S. Patent Application No. 11/278,122, filed March 30, 2006,” the petition to accept an unintentionally delayed claim for the benefit of priority to this application was dismissed on 12/20/2012.  

Claim Interpretation
	The term “pluripotent cell” is defined in the art as “A cell that has the capability of developing into cells of all germ layers (endoderm, ectoderm, and mesoderm).”  See the entry for “Pluripotent cell” from Appendix B: Glossary in 2008 Amendments to the National Academies’ Guidelines for Human Embryonic Stem Cell Research. National Research Council (US) and Institute of Medicine (US) Human Embryonic Stem Cell Research Advisor Committee. Washington (DC): National Academies Press (US); 2008, online version, printed as 1 page.  The specification does not contain an explicit definition for the term “pluripotent cell.”  However, the use of the term in the instant disclosure is consistent with the plain meaning.

Claim Objections
Claim 28 is objected to because of the following informalities:  
The phrase “population of pluripotent cell” at lines 1-2 should be amended to recite “population of pluripotent cells” to improve the grammar of the claim.  Further, lines 4 and 6 should refer to “cells” rather than “cell.”  Alternatively, the phrase “population of pluripotent cell” could be amended to delete “population of” without requiring changes to the body of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
In the reply filed 10/2/2020, independent claim 1 was amended to recite “assaying for and selecting a biological or chemical species that causes dimerization of MUC1*.”
The response filed 10/2/2020 states the following at the first paragraph of page 6:
 Support for the amendment to claim 1 can be found implicitly in the application as the assaying for an agent that dimerizes MUC1* is part of the selection process for an agent having such activity. No new matter is inserted into the application.

Thus, the reply does not point to specific portions of the originally filed disclosure that provide support.
The original disclosure does not provide literal support for “selecting.”  However, support is found implicitly for “selecting” as a mental step of choosing a particular biological or chemical species such that one could carry out the contacting.  One must necessarily make a selection prior to the contacting step.
The original disclosure does not provide literal support for “assaying.”  Example 7 of the disclosure is directed to a specific quantitative Calcein assay to determine the effect of contacting human embryonic stem cells (hESCs) with bivalent anti-MUC1* (e.g., paragraph [0064]).  See also paragraph [0019] and Fig. 5.  Other than this specific assay, the specification does not generally disclose the use of assays to identify or select particular biological or chemical species 
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and Applicant has not pointed to a specific portion of the original disclosure that provides support.

Claims 28-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection.
	Independent claim 28 requires the provision of a genus of biological or chemical species that cause dimerization of MUC1*.” Dependent claim 29 requires the provision of a genus of genes or chemical species that cause dimerization of MUC1*.  Dependent claim 30 requires the provision of a genus of proteins or chemical species that cause dimerization of MUC1*.  Dependent claim 31 requires the provision of a genus of proteins or chemical species that cause dimerization of MUC1*, where the protein further functions as a ligand that dimerizes MUC1*.  Dependent claims 32-34 require the provision of a genus of chemical species that cause dimerization of MUC1*.  Dependent claim 35 requires the provision of a genus of antibodies that recognize the PSMGFR sequence of MUC1* or chemical species that cause dimerization of MUC1*.  Dependent claim 36 requires the provision of a genus of bi-valent antibodies that 
	The claims require “selecting a biological or chemical species.”  The specification does not provide literal support for “selecting.”  Thus, “selecting” is reasonably interpreted as a mental step of choosing the biological or chemical species that has the claimed function(s).  
At paragraph [0025], the specification states, “As used herein, ‘MUC1*’ refers to the MUC1 protein with the N-terminus truncated such that the extracellular domain is essentially comprised of the PSMGFR (SEQ ID NO: 5).”  
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or 
	The specification discloses the use of a bivalent anti-MUC1* antibody taught by Mahanta et al (2008) and Hikita et al (2008) (e.g., paragraphs [0036], [0040] and [0070]).  The specification attempts to describe the claimed antibodies by description of the antigen to which the antibodies bind (e.g., paragraph [0025]).  Mahanta et al (PLoS ONE, Vol. 3, No. 4, e2054, April 2, 2008, printed as pages 1-12, cited as reference C18 on the IDS filed 11/9/2009) teach the generation of polyclonal antibodies to MUC1*1110-ecd peptide in rabbits, and the generation of monoclonal antibodies to the same peptide in mice (e.g., page 9, Anti-MUC1* Antibodies).  Mahanta et al describe the antibodies in terms of binding function by western blot, FACS, and immunocytochemistry, and the ability to function to stimulate cellular growth (e.g., paragraph bridging pages 2-3; Figs. 1-3).  Mahanta et al do not describe sufficient identifying characteristics of the polyclonal and monoclonal antibodies.  The Hikita et al (2008) reference has been disqualified as prior art.  Bamdad (WO 2005/019269 A2) teaches that the antigen-binding portion of an antibody contains complementarity determining regions (CDRs), which directly interact with the epitope of the antigen (e.g., page 38, lines 8-10).  Bamdad (‘269) teaches that three CDRs (CDR1, CDR2 and CDR3) are responsible for antibody specificity (e.g., page 38, lines 14-15).  A representative number of antibodies has not been disclosed.  None of the prior art of record discloses the sequence of CDRs that function to bind MUC1*.  Neither the prior art nor instant specification provide sufficient distinguishing characteristics to describe the 
	The specification envisions the use of a chemical species that “increases MUC1* activity,” which phrase is defined to encompass “dimerization of MUC1* receptor” (e.g., paragraphs [0010] and [0022]).  The specification envisions that the chemical species is a small molecule, such as a small molecule that functions to enhance transcription of MUC1, to enhance transcription of a MUC1 cleavage enzyme, to enhance transcription of NM23, or to enhance cleavage of MUC1 (e.g., paragraph [0010]).  The specification envisions using a phorbol ester to carry out such functions (e.g., paragraph [0010]).  The specification discloses phorbol 12-myristate 13-acetate (PMA) as a small molecule that increases cleavage of MUC1 to MUC1* (e.g., paragraph [0045]).  The prior art does not teach the ability of PMA to increase dimerization of MUC1* receptor on pluripotent cells.  Thathiah et al (The Journal of Biological Chemistry, Vol. 278, No. 5, pages 3386-3394, 2003, cited as reference C32 on the IDS filed 11/9/2009) teach that PMA functions to stimulate release of MUC1 in a human uterine epithelial cell line (HES) (e.g., Abstract; page 3388, right column; Fig. 1).  Other prior art teaches that PMA can produce a temporary increase in the release of MUC1 without stimulating an increase in MUC1 mRNA levels in pancreatic cancer cells (Yamashita et al. European Journal of Cancer, Vol. 36, No. 1, pages 113-120, 2000). Snoek et al (Developmental Biology, Vol. 115, No. 2, pages 282-292, June 1986) teach that PMA induced differentiation of pluripotent embryonal carcinoma 
Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of NM23 proteins, including NM23-H1, NM23-H2 or NME7, and genes encoding the NM23 proteins.  The results are not necessarily predictive of all ligands of MUC1*, all proteins that dimerize MUC1*, or all biological species that dimerize MUC1*.  The examples do not provide a complete description of genes, proteins, ligands, or antibodies.  No description is provided of chemical species.  The claims encompass an enormous genus of biological and chemical species, which covers structures such as those comprising amino acids, deoxyribonucleic acid, ribonucleic acid, any organic molecule, and any inorganic chemical.  Thus, it is impossible for one to extrapolate from the few examples described herein those biological and chemical species that would necessarily meet the structural/functional characteristics of the rejected claims.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 28-41.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 4, 6, 7, 28-32, 34-40 and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 12/2/2019 and has been rewritten.
The instant specification states, “As used herein “MUC1*” refers to the MUC1 protein with the N-terminus truncated such that the extracellular domain is essentially comprised of the PSMGFR (SEQ ID NO: 5).”  See paragraph [0025].
Regarding claim 1, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph [0065]; Table 1 at page 21).  Bamdad teaches selecting a bivalent antibody against this PSMGFR, where the antibody has the ability to bind simultaneously to two adjacent MGFRs (e.g., paragraph [0180]).  Bamdad teaches assaying for this biological species of bivalent antibody that causes dimerization 
Regarding claim 3, the bivalent antibody of Bamdad (e.g., paragraphs [0010], [0066] and [0180]) is a protein.
Regarding claims 4, 6 and 42, the bivalent antibody of Bamdad is a ligand that recognizes and dimerizes PSMGFR/MUC1* (e.g., paragraphs [0010], [0066] and [0180]).
Regarding claim 7, the claim limits “biological or chemical species” to biological or small molecule species.  As discussed with regard to claim 1, Bamdad teaches the method with a biological species that is a bivalent antibody.
Regarding claim 28, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph [0065]; Table 1 at page 21).  Bamdad teaches a method for stimulating or enhancing proliferation of a population of cells by activating MUC1 receptor that is a MUC1 cleavage product that may include PSMGFR on the cells by using a bivalent agent that recognizes a portion of the MGFR and is a synthetic compound, ligand or antibody (e.g., Abstract; paragraphs [0010] and [0066]).  Bamdad teaches the method where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs [0066], [0081] and [0082]).  

Regarding claims 30, 31, 35 and 36, the bivalent antibody of Bamdad is a protein that is a ligand that dimerizes MUC1* by binding PSMGFR sequence (e.g., paragraphs [0010], [0066] and [0180])
Regarding claims 30-32, 34, Bamdad teaches the method where the bivalent ligand that has dimerizing function is NM23 (e.g., paragraph [0066]).
Regarding claim 37, Bamdad teaches the method where the bivalent antibody is a monoclonal antibody (e.g., paragraph [0088]).
Regarding claim 38, the claim limits “biological or chemical species” to biological or small molecule species.  As discussed with regard to claim 28, Bamdad teaches the method with a biological species that is a bivalent synthetic compound, antibody or ligand.

Claims 1, 3, 4, 6, 7, 28-32, 34-40 and 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bamdad (US Patent No. 8,859,495 B2; see the entire reference), or Bamdad (US 10,703,821 B2; see the entire reference).  This is a new rejection.
US 10,703,821 B2 issued from Application No. 14/480,586, which is a division of 11/278,122, which issued as 8,859,495 B2.  Thus, the disclosures are identical.  For the purposes of this rejection all numbers refer to the ‘495 patent.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome 
The instant specification states, “As used herein “MUC1*” refers to the MUC1 protein with the N-terminus truncated such that the extracellular domain is essentially comprised of the PSMGFR (SEQ ID NO: 5).”  See paragraph [0025].
Regarding claim 1, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph bridging columns 8-9; Table 1).  Bamdad teaches selecting a bivalent antibody against this PSMGFR, where the antibody has the ability to bind simultaneously to two adjacent MGFRs (e.g., Example 3).  Bamdad teaches assaying for this biological species of bivalent antibody that causes dimerization of MGFRs in breast tumor cells (e.g., Example 3).  Bamdad teaches a method for stimulating or enhancing proliferation of a population of cells by activating MUC1 receptor on the cells by using this bivalent antibody capable of recognizing a portion of the MGFR (e.g., Abstract; column 3, lines 16-38; paragraph bridging columns 12-13).  Bamdad teaches the method where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs paragraph bridging columns 12-13; column 17, lines 7-23).  The outcome is expansion of the population of cells and not differentiation (e.g., column 3, lines 16-38; column 11, lines 36-46).
Regarding claim 3, the bivalent antibody of Bamdad (e.g., column 3, lines 16-38; paragraph bridging columns 12-13; Example 3) is a protein.

Regarding claim 7, the claim limits “biological or chemical species” to biological or small molecule species.  As discussed with regard to claim 1, Bamdad teaches the method with a biological species that is a bivalent antibody.
Regarding claim 28, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph bridging columns 8-9; Table 1).  Bamdad teaches a method for stimulating or enhancing proliferation of a population of cells by activating MUC1 receptor that is a MUC1 cleavage product that may include PSMGFR on the cells by using a bivalent agent that recognizes a portion of the MGFR and is a synthetic compound, ligand or antibody (e.g., Abstract; column 3, lines 16-38; paragraph bridging columns 12-13).  Bamdad teaches the method where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraph bridging columns 12-13; column 17, lines 7-23).  
Regarding claims 29, 39 and 40, Bamdad teaches the method comprising delivering a gene that allows a cell to express activating ligands (e.g., column 11, lines 47-54).  Bamdad teaches that NM23 is a ligand of the PSMGFR portion of MUC1 (e.g., paragraph bridging columns 12-13).  
Regarding claims 30, 31, 35 and 36, the bivalent antibody of Bamdad is a protein that is a ligand that dimerizes MUC1* by binding PSMGFR sequence (e.g., column 3, lines 16-38; paragraph bridging columns 12-13; Example 3)

Regarding claim 37, Bamdad teaches the method where the bivalent antibody is a monoclonal antibody (e.g., column 18, lines 17-51).
Regarding claim 38, the claim limits “biological or chemical species” to biological or small molecule species.  As discussed with regard to claim 28, Bamdad teaches the method with a biological species that is a bivalent synthetic compound, antibody or ligand.

Response to Arguments - 35 USC § 102
The previous rejection of claims 1, 3, 4, 24-26, 28 and 30-40 under 35 U.S.C. 102(b) as being anticipated by Willems et al has been withdrawn. Claims 1, 3, 4 and 24-26 require the step of “contacting the pluripotent cell with the biological or chemical species that causes increased dimerization of MUC1* so as to dimerize MUC1*, resulting in proliferating the pluripotency of the cell.”  Claims 28 and 30-40 require the step of “contacting the pluripotent cell with the biological or chemical species that causes increased dimerization of MUC1* so as to dimerize MUC1*, resulting in proliferating the pluripotent the cell.”  For a reference to be anticipatory, it must teach the contacting step with a pluripotent cell.  Willems et al teach contacting hematopoietic progenitors that are used as a model for terminal hematopoietic differentiation.  The contacted cells of Willems et al are not capable of developing into endoderm, ectoderm, and mesoderm.
	The rejection of claims 2, 14, 15, 24-27 and 42-45 under 35 U.S.C. 102(b) as being anticipated by Bamdad has been withdrawn in view of Applicant’s amendment to the claims in 
The previous rejection of claims 33 and 41 under 35 U.S.C. 102(b) as being anticipated by Bamdad has been withdrawn.  Bamdad does not teach the method with a bivalent NM23 ligand that is specifically NM23-H1, NM23-H2 or NME7.
With respect to the rejection of claims 1, 3, 4, 6, 7, 28-32, 34-40 and 42 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (‘637 publication), Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive.
The response asserts that Applicant will re-submit a petition under Rule 1.78 to accept an unintentionally delayed benefit claim in due course.  Thus, the response asserts that the priority dates would be identical, and the ‘637 publication could not be applied to the present claims.
This argument is not found persuasive.  No such petition has been filed and granted.  Thus, the effective filing date of the instant claims is more than one year after the publication of the Bamdad publication, which is properly applied under 35 U.S.C. 102(b).
Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference) in view of Bamdad (WO 2005/019269 A2; see the entire reference).  This is a new rejection.
The teachings of Bamdad (‘637) are described above and applied as before.  Further, Bamdad (‘637) teaches that the antibodies made against PSMGFR can be monoclonal antibodies (e.g., paragraphs [0088] and [0100]).
Bamdad (‘637) does not teach the method where the bivalent antibody that is assayed, selected and contacted is a monoclonal antibody.  
Bamdad (‘269) teaches screening protocols related to the discovery that dimerization of the MUC1 receptor triggers cell proliferation via the mitogen activated protein (MAP) kinase cell proliferation signaling pathway (page 45, lines 1-22)  Bamdad (‘269) teach that IgG antibodies are bivalent and can dimerize a portion of the MUC1 receptor that is proximal to the cell surface (e.g., paragraph bridging pages 26-27).  Bamdad (‘269) teaches that it is within the skill of the art to generate antibodies to MUC1 PSMGFR peptide, where the resulting antibodies are assayed to provide experimental evidence that dimerization of the MUC1 receptor triggers cell proliferation (e.g., paragraph bridging pages 26-27; page 29, lines 3-26).  Bamdad (‘269) 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad (‘637) using anti-MUC1* antibodies to include the generation of monoclonal antibodies and subsequent assaying as taught by Bamdad (‘269).  Bamdad (‘637) teaches it is within the skill to use a monoclonal antibody.  Bamdad (‘269) teaches it is within the skill of the art to carry out assays of generated antibodies to provide experimental evidence of MUC1 dimerization and cell proliferation.  One would have had a reasonable expectation of success in using monoclonal antibodies in the assaying and contacting steps of Bamdad (‘637), because both Bamdad (‘637) and Bamdad (‘269) teach that it is within the skill to generate monoclonal antibodies, and Bamdad (‘269) teaches that IgG antibodies are bivalent and have dimerizing function.
One would have been motivated to make such a modification in order to receive the expected benefit of assaying particular monoclonal antibodies according to the assays of Bamdad (‘269) in order to provide experimental evidence of the desired function before using the antibodies to dimerize MUC1*/PSMGFR. 

Claims 2, 14, 15, 24-27, 33, 41, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference) in view of Bunce (WO 2005/056780 A2; see the entire reference).  This is a new rejection.

The teachings of Bamdad are described above and applied as before. 
	Bamdad does not teach the method where the assaying comprises assaying an NM23 ligand or a gene encoding an NM23 ligand.  Bamdad does not teach the method where the bivalent NM23 ligand is specifically NM23-H1.  
	Bunce teaches contacting cultured stem cells with NM23 to increase the number of “self-renewal” divisions taking place (e.g., paragraph bridging pages 6-7 and page 7).  Bunce teaches transfecting cells with well-known vectors encoding the NM23 protein (e.g., page 8, 1st full paragraph).  Bunce teaches assaying NM23 H1 in cell culture to determine the activity of NM23 H1 on human CD34+ stem or progenitor cells (e.g., Example 2; Figs. 4 and 5).  Based upon the activity, Bunce teaches that the NM23 protein used to increase self-renewal cell divisions is NM23 H1 (e.g., page 3, last full paragraph; page 4, 1st and 2nd full paragraphs).  Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad using bivalent NM23 ligand, or the gene encoding the ligand, to include the NM23 H1 protein as taught by Bunce.  Bamdad teach it is within the skill of the art to use a bivalent NM23 ligand, or a gene encoding NM23 ligand, to stimulate proliferation of embryonic stem cells, and Bunce teaches that NM23 H1 specifically provide an increase in self-renewal divisions without differentiation.  Thus, one would have had a reasonable expectation of success in substituting the specific NM23 H1 of Bunce for the generic NM23 ligand of Bamdad.  Furthermore, it would have been obvious to one of ordinary skill in 
One would have been motivated to make such a modification in order to receive the expected benefit of using one of the eight members of NM23 proteins (Bunce at page 3, last full paragraph) known to have self-renewal function without differentiation as taught by Bunce, and further verifying the function by assaying.  

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bamdad (US Patent No. 8,859,495 B2; see the entire reference) or Bamdad (US Patent No. 10,703,821 B2; see the entire reference) in view of Bamdad (WO 2005/019269 A2; see the entire reference).  This is a new rejection.
US 10,703,821 B2 issued from Application No. 14/480,586, which is a division of 11/278,122, which issued as 8,859,495 B2.  Thus, the disclosures are identical.  For the purposes of this rejection all numbers refer to the ‘495 patent.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the et seq. 
The teachings of Bamdad (‘495) are described above and applied as before.  Further, Bamdad (‘495) teaches that the antibodies made against PSMGFR can be monoclonal antibodies (e.g., column 18, lines 17-51; paragraph bridging columns 20-21).
Bamdad (‘495) does not teach the method where the bivalent antibody that is assayed, selected and contacted is a monoclonal antibody.  
Bamdad (‘269) teaches screening protocols related to the discovery that dimerization of the MUC1 receptor triggers cell proliferation via the mitogen activated protein (MAP) kinase cell proliferation signaling pathway (page 45, lines 1-22).  Bamdad (‘269) teach that IgG antibodies are bivalent and can dimerize a portion of the MUC1 receptor that is proximal to the cell surface (e.g., paragraph bridging pages 26-27).  Bamdad (‘269) teaches that it is within the skill of the art to generate antibodies to MUC1 PSMGFR peptide, where the resulting antibodies are assayed to provide experimental evidence that dimerization of the MUC1 receptor triggers cell proliferation (e.g., paragraph bridging pages 26-27; page 29, lines 3-26).  Bamdad (‘269) 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad (‘495) using anti-MUC1* antibodies to include the generation of monoclonal antibodies and subsequent assaying as taught by Bamdad (‘269).  Bamdad (‘495) teaches it is within the skill to use a monoclonal antibody.  Bamdad (‘269) teaches it is within the skill of the art to carry out assays of generated antibodies to provide experimental evidence of MUC1 dimerization and cell proliferation.  One would have had a reasonable expectation of success in using monoclonal antibodies in the assaying and contacting steps of Bamdad (‘495), because both Bamdad (‘637) and Bamdad (‘269) teach that it is within the skill to generate monoclonal antibodies, and Bamdad (‘269) teaches that IgG antibodies are bivalent and have dimerizing function.
One would have been motivated to make such a modification in order to receive the expected benefit of assaying particular monoclonal antibodies according to the assays of Bamdad (‘269) in order to provide experimental evidence of the desired function before using the antibodies to dimerize MUC1*/PSMGFR. 

Claims 2, 14, 15, 24-27, 33, 41, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bamdad (US Patent No. 8,859,495 B2; see the entire reference) or Bamdad (US Patent No. 10,703,821 B2; see the entire reference) in view of Bunce (WO 2005/056780 A2; see the entire reference).  This is a new rejection.

The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Claims 45 and 46 limit “MUC1* antibody or NM23” to bivalent MUC1* antibody or NM23, or mono-clonal MUC1* antibody or NM23, respectively.
The teachings of Bamdad are described above and applied as before. 
	Bamdad does not teach the method where the assaying comprises assaying an NM23 ligand or a gene encoding an NM23 ligand.  Bamdad does not teach the method where the bivalent NM23 ligand is specifically NM23-H1.  
st full paragraph).  Bunce teaches assaying NM23 H1 in cell culture to determine the activity of NM23 H1 on human CD34+ stem or progenitor cells (e.g., Example 2; Figs. 4 and 5).  Based upon the activity, Bunce teaches that the NM23 protein used to increase self-renewal cell divisions is NM23 H1 (e.g., page 3, last full paragraph; page 4, 1st and 2nd full paragraphs).  Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad using bivalent NM23 ligand, or the gene encoding the ligand, to include the NM23 H1 protein as taught by Bunce.  Bamdad teach it is within the skill of the art to use a bivalent NM23 ligand, or a gene encoding NM23 ligand, to stimulate proliferation of embryonic stem cells, and Bunce teaches that NM23 H1 specifically provide an increase in self-renewal divisions without differentiation.  Thus, one would have had a reasonable expectation of success in substituting the specific NM23 H1 of Bunce for the generic NM23 ligand of Bamdad.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad to substitute the bivalent antibody in the assaying and contacting step with bivalent NM23 ligand.  Bamdad teach it is within the skill of the art to carry out the assaying, selecting and contacting with the bivalent antibody.  Further, Bamdad teach that one can carry out the contacting step with a bivalent antibody or bivalent ligand, such as NM23.  Bunce teach that NM23 H1 is a specific 
One would have been motivated to make such a modification in order to receive the expected benefit of using one of the eight members of NM23 proteins (Bunce at page 3, last full paragraph) known to have self-renewal function without differentiation as taught by Bunce, and further verifying the function by assaying.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 24-26, 28, 30-38 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 (hereinafter the ‘495 patent) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2).  This is a new rejection.
Claims 1 and 31 of the ‘495 patent comprises a step of contacting non-tumorous cells with a substance that activates mucin 1 (MUC1) receptor on the cells by contacting the cells with an effective amount of NM23 protein or a bivalent antibody that binds to and multimerizes the MUC1 Growth Factor Receptor (MGFR) portion of mucin (MUC1).  Claims 6 and 36 specifically limit the MGFR to PSMGFR, which is the same as MUC1* of the instant claims.  Claims 2 and 32 specify that the cells are immature cells, and claims 3 and 33 indicate that the immature cells are stem cells.  Claims 7 and 37 specify that the antibody is a monoclonal 
	The claims of the ‘495 patent do not comprise a step of assaying the NM23 protein or bivalent antibody prior to the contacting.  However, Bamdad (‘269) teaches screening protocols related to the discovery that dimerization of the MUC1 receptor triggers cell proliferation via the mitogen activated protein (MAP) kinase cell proliferation signaling pathway (page 45, lines 1-22).  Thus, it would have been within the skill of the art to confirm activity of the NM23 protein or bivalent antibody prior to the contacting step to verify functionality prior to use.  Accordingly, instant claims 1, 3, 4, 6, 7, 24, 26, 42 and 43 are not patentably distinct from the claims of the ‘495 patent.
	The claims of the ‘495 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25, 33 and 41 are not patentably distinct from the claims of the ‘495 patent.

s 1, 3, 4, 6, 7, 24-26, 28, 30-38 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 (hereinafter the ‘944 patent) in view of Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2).  This is a new rejection.
	Claim 1 of the ‘944 patent is drawn to “A method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising a. exposing the embryonic stem cells, embryonic stem-like cells, or induced pluripotent stem cells to a surface coated with a Muc1 or Muc1* ligand; b. adding medium, and c. culturing the exposed cells, wherein the cells remain undifferentiated.”  Claim 12 of the ‘944 patent requires the ligand to be an antibody or a growth factor.  Claim 13 of the ‘944 patent requires the antibody to specifically bind to PSMGFR or C-10 PSMGFR.  Claim 14 of the ‘944 patent requires the growth factor to be wild-type NM23, NM23-S120G mutant or bFGF.  Claim 18 of the ‘944 patent is drawn to “A method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising a. exposing the embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells to a surface coated with an extracellular matrix a component of extracellular matrix; b. adding medium containing a Muc1 or Muc1* ligand; and c. culturing the exposed cells, wherein the cells remain undifferentiated.”  Claim 19 of the ‘944 patent requires the agent to be an antibody.  Claim 20 requires the agent to be wild-type NM23 or NM23-S120G mutant.  Accordingly, instant claims 1, 3, 4, 7, 24, 26, 42 and 43 are not patentably distinct from the claims of the ‘495 patent.
The claims of the ‘944 patent do not comprise a step of assaying the NM23 protein or bivalent antibody prior to the contacting.  However, Bamdad teaches screening protocols related 
	The claims of the ‘944 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25, 33 and 41 are not patentably distinct from the claims of the ‘944 patent.

Claims 1, 3, 4, 6, 7, 24-26, 28, 30-38 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,703,821 B2 (hereinafter the ‘821 patent) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2).  This is a new rejection.
Claim 1 of the '821 patent encompasses an embodiment of contacting cells with an agent that dimerizes the MUC1 Growth Factor Receptor (MGFR) portion of MUC1 receptor, where the cells are immature cells.  Claim 7 of the '821 patent specifically limits the MGFR to consist essentially of the PSMGFR sequence comprising SEQ ID NO: 10, which is comprised in SEQ ID NO: 5 of the '821 patent, as well as instant SEQ ID NO: 5.  This is MUC1* of the instant 
	The claims of the '821 patent do not comprise a step of assaying NM23 protein, bivalent antibody, or bivalent monoclonal antibody prior to the contacting.  However, Bamdad (‘269) teaches screening protocols related to the discovery that dimerization of the MUC1 receptor triggers cell proliferation via the mitogen activated protein (MAP) kinase cell proliferation signaling pathway (page 45, lines 1-22).  Bamdad (‘269) teach that IgG antibodies are bivalent and can dimerize a portion of the MUC1 receptor that is proximal to the cell surface (e.g., paragraph bridging pages 26-27).  Bamdad (‘269) teaches that it is within the skill of the art to generate antibodies to MUC1 PSMGFR peptide, where the resulting antibodies are assayed to 
	The claims of the ‘821 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25, 33 and 41 are not patentably distinct from the claims of the ‘821 patent.

Claims 1, 3, 4, 6, 7, 24-26, 28, 30-38 and 40-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 (hereinafter the ‘135 application) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2).  This is a new rejection. 
Claim 24 of the ‘135 application is drawn to a method for inducing cells to gain characteristics of naïve stem cells in the naïve stem cell state comprising attaching the cells to be induced or cells possessing the naïve stem cell state to a stem proliferation surface lacking a feeder layer, where the surface additionally comprises an agent that binds to a cell surface molecule that is present on stem cells or progenitor cells.  Claim 25 of the ‘135 application 
The claims of the ‘135 application do not comprise a step of assaying the NM23 protein or bivalent antibody prior to the contacting.  However, Bamdad teaches screening protocols related to the discovery that dimerization of the MUC1 receptor triggers cell proliferation via the mitogen activated protein (MAP) kinase cell proliferation signaling pathway (page 45, lines 1-22).  Bamdad teaches generating monoclonal antibodies (e.g., page 34, lines 25-30).  Thus, it would have been within the skill of the art to confirm activity of NM23 protein or bivalent, monoclonal antibody prior to the contacting step to verify functionality prior to use.  
	The claims of the ‘135 application do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25, 33 and 41 are not patentably distinct from the claims of the ‘135 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments - Double Patenting
	The previous rejection of claims 28-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,859,495 has been withdrawn in view of the new rejection presented above.
With respect to the new rejection presented above, Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive.
The response traverses the rejection but does not provide any specific, substantive reasons as to why the rejection is traversed.  Thus, the traversal is not found persuasive.
The response asks that the rejection be held in abeyance.
Applicant has not overcome the rejection by substantive argument, amendment, or a proper terminal disclaimer.  Thus, the rejection is presented above.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636